Citation Nr: 0627285	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  05-22 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee



THE ISSUE

Entitlement to an increased evaluation for pulmonary 
tuberculosis, far advanced, inactive, status post left lower 
lobectomy, currently evaluated as 30 percent disabling.



REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


REMAND

The veteran's pulmonary tuberculosis, for which service 
connection and compensable rating have been in effect before 
August 19, 1968, is evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6721 (2005) (tuberculosis, pulmonary, 
chronic, far advanced, inactive).  While governing 
regulations (see 38 C.F.R. § 4.96(a)) provide that a single 
rating must be assigned under the Code which reflects the 
predominant disability, which, here, is Diagnostic Code 6721, 
the RO also defined the disability comprehensively to 
consider other Diagnostic Codes (see May 2005 Statement of 
the Case) that evaluate respiratory disorders based on their 
impact on pulmonary functioning, such as the extent of 
ventilatory defect.

In February 2003, the veteran underwent a VA compensation and 
pension (C&P) examination in connection with his January 2003 
claim.  While that examination included pulmonary function 
testing, the results therefrom are inadequate or incomplete 
to decide this claim as the examination report provides that 
the February 2003 pulmonary function test showed "suboptimal 
patient effort."  On remand, another C&P examination, which 
should include pulmonary function testing completed with the 
veteran's full cooperation, should be performed, and the 
claim should be readjudicated.        

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following actions:

1.  Advise the veteran that he may submit 
any evidence or information, lay or 
medical, VA or non-VA, that pertains to 
the extent of his pulmonary tuberculosis 
and is not already of record.  Also advise 
him that, if any such evidence or 
information not already of record exists, 
but he desires VA assistance in obtaining 
them, then he must provide VA enough 
information about the persons or entities 
with custody thereof to enable VA to 
assist him in developing his claim.  If he 
desires such help, then ask him to execute 
appropriate records release forms.  Then 
assist the veteran in claim development 
consistent with controlling law and 
regulations.  

2.  Associate with the claims file any 
missing, and more contemporaneous, VA 
clinical records.  

3.  After completing the above, schedule 
the veteran for a VA C&P respiratory 
disorders examination to determine the 
extent of his pulmonary tuberculosis.  The 
examination should include complete 
pulmonary function testing.  Make the 
veteran's entire claims file, including 
any new evidence added to the record in 
connection with completion of the above 
directives, available to the examiner.  

4.  Readjudicate the claim.  If the 
benefit sought remains denied, then issue 
a Supplemental Statement of the Case that 
includes a discussion of all pertinent 
evidence and information added to the 
record since the November 2005 SSOC was 
issued.  Afford the veteran and his 
accredited service representative an 
opportunity to respond to it.  Thereafter, 
if in order, return the appeal to the 
Board.   
 
The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2005).  He has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


